Case 9:20-cv-82222-DMM Document 4-1 Entered on FLSD Docket 12/08/2020 Page 1 of 4

DECLARATION OF LISA HAUGAARD
I, Lisa Haugaard, declare as follows:
1. lam co-director of the Latin America Working Group Education Fund (LAWGEF), a
nonprofit dedicated to promoting human rights in Latin America. I have served as the executive
director or co-director of LAWGEF since 2002 and served as a senior associate from 1993 to
2002. I have testified multiple times before the U.S. Congress and have produced numerous

reports, memos, and blogs on human rights topics related to Latin America. I have also

|

participated in international human rights verification missions in Colombia, including on the
issue of human rights defenders.

Zs | I understand that a number of Colombian residents are bringing a lawsuit against former
executives of Chiquita Brands International, Inc. I have been asked for my opinion as to whether
their involvement in this lawsuit would put those individuals at risk of harm in Colombia, such
that it would be safer for them to proceed under pseudonym. My opinion is that it would be

prudent for the plaintiffs to proceed under pseudonym, as naming these plaintiffs would put them

}
at risk of great harm.

3. | This opinion is based on my experience of covering human rights issues in Colombia
Ta
since|1998. I have traveled several times each year to Colombia since then and visited many

areas affected by conflict. This opinion is supported by extensive evidence of current threats.
|
4. | Human rights defenders—in the broad definition, not only people professionally

employed in a human rights field, but social leaders and other people who act to defend rights,
|

act as witnesses in human rights abuse cases, seek justice for human rights abuses, and defend
i |
Case 9:20-cv-82222-DMM Document 4-1 Entered on FLSD Docket 12/08/2020 Page 2 of 4

their communities—are at greater risk in Colombia today than in any other country in the world.'
According to the Colombian government’s Ombudsman’s Office, from January 1, 2016 to May
17, 2019, 486 human rights defenders were assassinated, with the highest number of homicides
in 2018.2 The United Nations Special Rapporteur on the situation of human rights defenders
reported an increase in threats and intimidation against human rights defenders in the same
period.? Antioquia was one of the regions most affected by violence against defenders in 2018
and 2019.4

5. These are not isolated cases of violence but part of a systemic phenomenon as shown in a
report on the patterns of the assassination of social leaders in Colombia coordinated by the
Colombian Commission of Jurists (CCJ).°

6. While there exists a government protection mechanism in Colombia, the Colombian

government is failing to take effective action to protect human rights defenders, particularly

 

| See Frontline Defenders Global Analysis 2019, at
https://www. frontlinedefenders.org/sites/default/ files/global_ analysis 2019 web.pdf. Of the 304
human rights defenders the report names as killed in 2019 worldwide, 106 were from Colombia
— far more than any other country.
2 See Ex.1, United Nations General Assembly, Visit to Colombia: Report of the Special
Rapporteur on the situation of human rights defenders, U.N. Doc. A/HRC/43/51/Add.1 at 7
(Dec. 26, 2019), at https://undocs.org/en/A/HRC/43/51/Add.1. The Office of the United Nations
High Commissioner for Human Rights (OHCHR) verified 324 murders of human rights
defenders between January 1, 2016 and June 30, 2019, and “recognizes that the number of
murders of human rights defenders it has documented does not represent the total number of
cases.” Id. See also “El riesgo de los defensores de derechos humanos merece mayor atencién
del Estado”: Defensor, at http:// www.defensoria.gov.co/es/nube/noticias/7716/%E2%80%9CEI-
riesgo-de-los-defensores-de-derechos-humanos-merece-mayor-atenci/C 3%B3n-del-
Estado%E2%80%91-Defensor-Defensor-del-Pueblo-Carlos-Negret-Defensor%C3%ADa-
derechos-humanos.htm.
: See Ex. 1, Visit to Colombia: Report of the Special Rapporteur, at 7.

Id.
5 See Comision Colombiana de Juristas, “;Cudles son los patrones?
Asesinatos de Lideres Sociales en el Post Acuerdo” (Dec. 16, 2018), at
https://www.coljuristas.org/nuestro_quehacer/item.php?id=173.

2

 
Case 9:20-cv-82222-DMM Document 4-1 Entered on FLSD Docket 12/08/2020 Page 3 of 4

those in outlying areas, and fails completely to investigate and prosecute threats against them.°

ts Despite the paramilitary demobilization in 2005, paramilitary successor groups have

proliferated. With the lack of implementation of the peace accords, violence is returning—

deadly paramilitary networks are expanding control and taking over drug routes; according to a

report by Fundacién Paz & Reconciliation, the Clan del Golfo or Autodefensas Gaitanistas de

Colombia have a national reach with at least 2,500 members and of the 242 municipalities where

there was FARC presence, 129 are occupied by organized armed groups.’

8. Paramilitary groups continue to be the major perpetrator of murders, attacks, and threats

against human rights defenders, although other perpetrators come from the ELN, dissident

FARC, and other illegal groups. Paramilitary successor groups continue to act on behalf of

soba businesses and corrupt local politicians, targeting social leaders who they may perceive

as standing in the way of their interests. Paramilitary successor groups are particularly influential
in the Uraba region of Antioquia.

9. piven if the plaintiffs in this case are not bringing claims directly against paramilitaries, the
fact that they are seeking justice for paramilitary abuses puts them in the category of at-risk
human rights defenders often targeted by these groups. It is my opinion that testifying about
paramilitary abuses, particularly in a high-profile case, would be perceived as a threat to the

interests of paramilitary successor groups and would put the individuals at risk of violent

 

6 See Somos Defensores, “Blindness: Annual Report 2019,” at https://somosdefensores.org/report-
in-english-2, and “Annual Report 2018,” at https://somosdefensores.org/wp-
content/uploads/2019/04/informe-somos-defensores-2019-ingles web.pdf; see also Ex. 1, Visit to
Colombia: Report of the Special Rapporteur, at 8 (noting that the impunity rate for murders of
human rights defenders has historically stood around 95 per cent, and that only eleven per cent of
such cases since 2016 have resulted in a final judgment).

7 See Fundacion Paz y Reconciliacién, “Cémo va la paz” (2018), at https://pares.com.co/wp-
content/uploads/2018/06/INFORME-F INAL-2018-ilovepdf-compressed.pdf.

3
Case 9:20-cv-82222-DMM Document 4-1 Entered on FLSD Docket 12/08/2020 Page 4 of 4

|
saa by those groups.

I declare under penalty of perjury that the foregoing is true and correct.

Signed this 2"! of December, 2020, in Silver Spring, Maryland.

Ln Kuad
By: Ar$« ou VV!
io)

Lisa Haugaard
